ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s After Final Consideration Program Request with Amendments and Remarks filed on 02/16/2022. As filed by Applicant: Claims 1-8 are pending. Claim 1 is currently amended. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	The rejection of claims 1-8 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicant’s amendments to claim 1.


Response to Arguments
5.	Applicant’s arguments, filed 02/16/2022, with respect to the Office’s rejections of claims 1-8 under 35 U.S.C. 103 set forth in the Final Rejection dated 12/15/2021, have been fully considered and are persuasive. The prior art rejections have been withdrawn. 


Allowable Subject Matter
6.	Claims 1-8 are allowed.

7.	The following is an examiner’s statement of reasons for allowance: After considering Applicant’s amendments to the claims and searching further, the instant claims are allowable over the closest related references, already of record: Zhu et al. (“Microwave assisted preparation of expanded graphite/sulfur composites…”; full NPL citation on prior PTO-892), Knapp (US 5,672,316 A), Yang et al. (CN 103560232 A; English translation cited), and Moganty et al. (US 2014/0186695 A1), for the detailed reasons presented in Applicant’s Remarks filed on 02/16/2022.
	As an additional discussion, the prior art does not teach, disclose or fairly suggest method step d) in claim 1 requiring “raising the temperature to a few hundred °C by subjecting the porous carbon/sulfur mixture a microwave power of at least 500 Watts for a sufficient time to vaporize sulfur and bind the sulfur to the [porous] carbon”. The present specification explains that a sulfur infused carbon composite in accordance with the present process has been successfully synthesized using microwave irradiation of the physical carbon/sulfur mix, e.g. a “microwave infusion reaction” where the sulfur infuses into the pores of the carbon (see filed spec. para. 0021, 0026, 0030).
There would have been no motivation to one of ordinary skill in the art based upon the disclosures of Zhu, Knapp, Yang and/or Moganty to arrive at the claimed method of forming a carbon/sulfur composite as a whole with its required combination of features, novel elements of which are raising the temperature by microwave power to vaporize sulfur (step d of claim 1), then lowering the temperature to condense sulfur vapor inside pores of the carbon, thereby forming a carbon/sulfur composite containing sulfur bound to carbon (step e).

In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art. Emphasis above was added by the Office.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.


KATIE L. HAMMER
Primary Examiner
Art Unit 1761



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        March 3, 2022